LOURIE, Circuit Judge.

ORDER

The appellees move to dismiss the Secretary of Veterans Affairs’ appeals as moot. The Secretary opposes and moves to stay the proceedings in the above captioned appeals pending this court’s resolution of Yodice v. Principi, 04-7041, -7047. The appellees reply and move, in the alternative, to vacate the Court of Appeals for Veterans Claims’ decisions in Ferguson v. Principi, 02-1492 (November 26, 2003), Daniel v. Principi, 02-2443 (November 26, 2003), Pauley v. Principi 02-2287 (December 4, 2003), and Sams v. Principi 02-0162 (November 19, 2003), and remand these cases for further proceedings consistent with this court’s decision in Conway v. Principi 353 F.3d 1369 (Fed.Cir.2004).
We note that on April 23, 2004, the court vacated the Court of Appeals for Veterans Claims’ decision in Yodice and remanded the case for further proceedings consistent with this court’s decision in Conway.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The Secretary’s motions to stay pending resolution of Yodice are moot.
(2) The appellees’ motions to dismiss are denied.
(3) The appellees’ alternative motions to vacate and remand these cases are granted.